DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Arguments

Applicant's submission filed 10/26/2020 has been fully considered.  Applicant’s amendments to the claims have overcome the 103 rejection of record because Unger in view of Ye do not teach the composition as currently claimed, which is being interpreted as a composition that has four components: an emulsion containing fluorocarbon only, then the other three components (a fluorophore, a biological molecule, a therapeutic gas) each as separate and distinct from the fluorocarbon emulsion.  Upon further consideration, new grounds of rejection are made in view of applicant’s claim amendments.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Interpretation

	Claim 1 is being interpreted as drawn to a composition that has four components: an emulsion containing fluorocarbon only, then the other three components each as separate and distinct from the fluorocarbon emulsion.  
	Claim 10 depends from claim 2, but claim 2 is a cancelled claim.  Thus, claim 10 is being interpreted as depending from claim 1.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 - 11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Regarding claim 1 as amended, the recitation of the limitation “a composition consisting of a fluorocarbon emulsion, a fluorophore, a biological molecule, and a therapeutic gas” is not 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 2, but claim 2 is now a cancelled claim.  Thus, the claim dependency of claim 10 cannot be determined.  Clarification and/or amendment is required.
Claim 10 recites the limitation “said emulsifying agent”.  There is insufficient antecedent basis for this limitation in the claim as “an emulsifying agent” is no longer previously recited in the claims because claim 2 is now cancelled.  Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites the limitation “wherein said emulsifying agent is lecithin or egg yolk phospholipids”.  Note that claim 10 depends from claim 2, but claim 2 is a cancelled claim.  Thus, claim 10 is being interpreted as depending from claim 1.  Claim 1 uses the transitional phrase “consisting of”, which excludes any element, step, or ingredient not specified in the claim.  MPEP 2111.03(II).  Thus, claim 10 fails to further limit claim 1 because claim 10 introduces an additional element/ingredient of an emulsifying agent.
Claim 14 recites the limitation “wherein said composition is… an aerosol”.  However, claim 1 requires that the composition consists of an emulsion.  Because applicant has not provided special definitions of the terms in the application as filed, the terms “emulsion” and “aerosol” are being given their plain meaning known in the art.  The US National Library of Medicine MeSH thesaurus entry for emulsion is as follows: “Colloids formed by the combination of two immiscible liquids such as oil and water. Lipid-in-water emulsions are usually liquid, like milk or lotion. Water-in-lipid emulsions tend to be creams” (see MeSH entry for “emulsions”, attached herein as evidence).  The US National Library of Medicine MeSH thesaurus entry for aerosol is as follows: “Colloids with a gaseous dispersing phase and either liquid (fog) or solid (smoke) dispersed phase; used in fumigation or in inhalation therapy; may contain propellant agents” (see MeSH entry for “aerosols”, attached herein as evidence).  Thus, claim 14 fails to further limit, and fails to include all the limitations of, claim 1 because claim 14 allows for the composition to be an “aerosol”, which is a separate and distinct physical and chemical structure because an aerosol, unlike an emulsion, requires a gaseous dispersing phase.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618